Appellant, after his demurrers to the complaint, etc., had been overruled — but without objection — filed six several "pleas in abatement."
Demurrers by appellee to these pleas were sustained.
The single assignment of error based upon this last-named action of the court is that numbered 2, on the transcript, which is in the following language, to wit: "The court erred in sustaining plaintiff Town of Coffee Springs demurrers to defendant's plea (sic) in abatement." (Italics ours.)
On this subject, we may say, here, as the Supreme Court did in the opinion in the case of Schneider v. Southern Cotton Oil Co., 204 Ala. 614, 87 So. 97, 98: "The brief for appellant states some general propositions, making no specific application to the rulings assigned for error. * * * In any case, this court cannot be put in search of error not specifically assigned and argued in brief."
Some of the pleas mentioned were obviously infected with the (an) infirmity pointed out by the demurrers; if there were those that were not, it was incumbent upon appellant to specifically point them out, etc., although, the opinion in the case of Cooper v. Town of Valley Head, 212 Ala. 125,101 So. 874, might seem to indicate that he would have had difficulty in doing so.
Assignment of error No. 2, mentioned, is without merit.
We discover no prejudicial error in the admission in evidence of the ordinance under which the prosecution was laid — the only other matter complained of in appellant's brief. Code 1923, §§ 2000 and 7687.
The judgment is affirmed.
Affirmed.
                              On Rehearing.